SHEPLEY, Circuit Judge.
An action at law was commenced in this court by this complainant against this defendant, alleging infringement of the same patent now in suit In this case in equity for an injunction and account. The defendant was personally served with process in that suit, and allowed a default to be entered on the 10th day of November, 1874. After the commencement of the action, an arrangement was made between the plaintiff and the defendant, that if plaintiff- would buy the stock of boot and shoe buttoners the defendant had on hand, defendant would stop the manufacture of the infringing articles. Accordingly defendant gave to the plaintiff a receipted bill for manufactured goods and for wires and handles for the manufacture, amounting to $157.90, which goods plaintiff received and paid for at the agreed price. Across the face of the receipted bill, Moor-house, the defendant, wrote, “I agree not to make any more of the Goldthwait button-er from this date of our Lord, October 6th, 1874,” and signed it with his name. He afterwards continued to manufacture ' and sell buttoners differing very slightly in form from those previously made by him, but deary embodying the invention described in the Goldthwait patent, of which complainant is the assignee. When the bill in equity in this case was filed, final judgment had not been entered in the action at law, no assessment of damages having been made.
The defendant’s answer denies that Gold-thwait was the first and original inventor, and alleges that prior to the date of the alleged invention great numbers of buttoners embodying the invention described and claimed by Goldthwait had been imported from England and France, and were in common use and on public sale in this country more than two years. Defendant in reply to the allegations in the bill in relation to the action admits the commencement of the action, and the voluntary default, but avers that when the action was brought the defendant was ignorant of the facts he now sets up in relation to the prior manufacture, use and sale of the buttoners before Gold-thwait’s invention, and was ignorant of the law and not advised that those facts would constitute a defence. The averment in the answer of ignorance of the facts does not correspond with defendant’s testimony in,the case, from which it would appear that before the default he ascertained that the article had been imported many years, and that, the patentee had stolen the patent from a French patent by simply reversing.
Defendant now relies for his defence upon the evidence tending to show an importation from France and Germany, and the public sale and common use in this country more than two years before the application' for the patent, of articles embodying the invention. The complainant, while contending that the evidence is not sufficient to establish prior invention and use, contends that it is not open to the defendant, after the default in the action at law, to interpose that defence in this proceeding in equity, and also that the defendant cannot in a court of equity deny the binding obligation upon him of the agreement.
The agreement not to make any more of the Goldthwait buttoners was founded upon a valuable consideration. It was a part of the arrangement between the parties for the purchase of the stock and materials Moorhouse had on hand. Such an agreement made with full knowledge of the facts, and not under duress, and with no evidence that it was unconscientious or unreasonable, a court of equity will enforce. In Sargent v. Larned [Case No. 12,364], where the facts are very similar to the facts in this case, this court, Mr. Justice Curtis presiding, refused to allow such an agreement to be repudiated, and enforced its observance by injunction.
Nor will a court of equity ordinarily entertain jurisdiction of a matter which the person has had an opportunity of litigating in another court, and which had there been decided against him, it appears that circumstances beyond his contról prevented his making the defence, or trying the question. Le Guen v. Gouverneur, 1 Johns. Cas. 437; Williams v. Lee, 3 Atk. 224; Ramsden v. Jackson, 1 Atk. 293; Marriot v. Hampton, 7 Term R. 269; Baker v. Whiting [Case No. 786].
The defendant, both by the proceedings in the action at law and the. agreement signed by him, is concluded from contesting the validity of the patent.
Decree for injunction and account according to the prayer in the bill.